FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4321 JPMORGAN VALUE OPPORTUNITIES FUND, INC. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end: June 30 Date of reporting period: July 1, 2011 - June 30, 2012 Company Name Ticker CUSIP Meeting Date Item Proposal Type Vote For/Against Mgmt ACE LIMITED ACE H0023R105 09-Jan-12 1 APPROVAL OF AMENDMENT TO INCREASE DIVIDENDS FROM LEGAL RESERVES Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: DANIEL P. AMOS Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: MELVIN T. STITH Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: DAVID GARY THOMPSON Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: TAKURO YOSHIDA Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: PAUL S. AMOS II Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: KRISS CLONINGER III Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: ROBERT B. JOHNSON Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: CHARLES B. KNAPP Mgmt For For AFLAC INCORPORATED AFL 07-May-12 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Mgmt For For AFLAC INCORPORATED AFL 07-May-12 2 TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFI CERS, AS DESCRIBED N THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT." Mgmt Abstain Against AFLAC INCORPORATED AFL 07-May-12 3 TO CONSIDER AND ADOPT AN AMENDED AND RESTATED 2-TERM INCENTIVE PLAN ("LTIP"), WITH NO ADDITIONAL SHARES AUTHORIZED UNDER THE LTIP. Mgmt For For AFLAC INCORPORATED AFL 07-May-12 4 TO CONSIDER AND ADOPT AN AMENDED AND RESTATED 2 Mgmt For For AFLAC INCORPORATED AFL 07-May-12 5 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: SANDRA N. BANE Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: DEAN R. O'HARE Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: JOHN E. RAN Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: JAMES A. RUBRIGHT Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: JOHN W. SOMERHALDER II Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: BETTINA M. WHYTE Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: HENRY C. WOLF Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: NORMAN R. BOBINS Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: CHARLES R. CRISP Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: BRENDA J. GAINES Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: WYCK A. KNOX, JR. Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: DENNIS M. LOVE Mgmt For For AGL RESOURCES INC. GAS 01-May-12 ELECTION OF DIRECTOR: C.H. "PETE" MCTIER Mgmt For For AGL RESOURCES INC. GAS 01-May-12 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For AGL RESOURCES INC. GAS 01-May-12 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: JOHN P. DAANE Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: T. MICHAEL NEVENS Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: ELISHA W. FINNEY Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: KEVIN MCGARITY Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: KRISH A. PRABHU Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: JOHN SHOEMAKER Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: THOMAS H. WAECHTER Mgmt For For ALTERA CORPORATION ALTR 08-May-12 ELECTION OF DIRECTOR: SUSAN WANG Mgmt For For ALTERA CORPORATION ALTR 08-May-12 2 TO APPROVE AN AMENDMENT TO THE 2,000, Mgmt For For ALTERA CORPORATION ALTR 08-May-12 3 TO APPROVE A SECOND AMENDMENT TO THE 2-EMPLOYEE DIRECTOR EQUITY AWARDS. Mgmt For For ALTERA CORPORATION ALTR 08-May-12 4 TO APPROVE AN AMENDMENT TO THE 1,000, Mgmt For For ALTERA CORPORATION ALTR 08-May-12 5 TO APPROVE AMENDMENTS TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO ALLOW ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Mgmt For For ALTERA CORPORATION ALTR 08-May-12 6 TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt Against Against ALTERA CORPORATION ALTR 08-May-12 7 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For APACHE CORPORATION APA 24-May-12 1 ELECTION OF DIRECTOR: SCOTT D. JOSEY Mgmt For For APACHE CORPORATION APA 24-May-12 2 ELECTION OF DIRECTOR: GEORGE D. LAWRENCE Mgmt For For APACHE CORPORATION APA 24-May-12 3 ELECTION OF DIRECTOR: RODMAN D. PATTON Mgmt For For APACHE CORPORATION APA 24-May-12 4 ELECTION OF DIRECTOR: CHARLES J. PITMAN Mgmt For For APACHE CORPORATION APA 24-May-12 5 RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS Mgmt For For APACHE CORPORATION APA 24-May-12 6 ADVISORY VOTE TO APPROVE THE COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS Mgmt For For APACHE CORPORATION APA 24-May-12 7 PROPOSAL TO REPEAL APACHE'S CLASSIFIED BOARD OF DIRECTORS Shareholder For Against APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: TIMOTHY D. COOK Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: MILLARD S. DREXLER Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: AL GORE Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: ANDREA JUNG Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: ARTHUR D. LEVINSON Mgmt For For APPLE INC. AAPL 23-Feb-12 ELECTION OF DIRECTOR: RONALD D. SUGAR Mgmt For For APPLE INC. AAPL 23-Feb-12 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For APPLE INC. AAPL 23-Feb-12 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For APPLE INC. AAPL 23-Feb-12 4 PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For APPLE INC. AAPL 23-Feb-12 5 PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For APPLE INC. AAPL 23-Feb-12 6 PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder Against For APPLE INC. AAPL 23-Feb-12 7 PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: BARRY W. PERRY Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: JOHN C. WADDELL Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: PHILIP K. ASHERMAN Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: GAIL E. HAMILTON Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: JOHN N. HANSON Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: RICHARD S. HILL Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: M.F. (FRAN) KEETH Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: ANDREW C. KERIN Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: MICHAEL J. LONG Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 ELECTION OF DIRECTOR: STEPHEN C. PATRICK Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ARROW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For ARROW ELECTRONICS, INC. ARW 04-May-12 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: ELEANOR BAUM Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: ROY VALLEE Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: J. VERONICA BIGGINS Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: RICHARD HAMADA Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: EHUD HOUMINER Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: JAMES A. LAWRENCE Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: FRANK R. NOONAN Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: RAY M. ROBINSON Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: WILLIAM H. SCHUMANN III Mgmt For For AVNET,INC. AVT 04-Nov-11 ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Mgmt For For AVNET,INC. AVT 04-Nov-11 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Abstain Against AVNET,INC. AVT 04-Nov-11 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Mgmt 3yrs Against AVNET,INC. AVT 04-Nov-11 4 APPROVAL TO AMEND AND RESTATE THE AVNET EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For AVNET,INC. AVT 04-Nov-11 5 RATIFICATION OF APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: LARRY D. BRADY Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: JAMES W. STEWART Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: CHARLES L. WATSON Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT,JR. Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: CHAD C. DEATON Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: JAMES A. LASH Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Mgmt For For BAKER HUGHES INCORPORATED BHI 26-Apr-12 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. Mgmt Abstain Against BAKER HUGHES INCORPORATED BHI 26-Apr-12 4 STOCKHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: MUKESH D. AMBANI Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: DONALD E. POWELL Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: ROBERT W. SCULLY Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: SUSAN S. BIES Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 2 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 3 RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For BANK OF AMERICA CORPORATION BAC 09-May-12 4 DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For BANK OF AMERICA CORPORATION BAC 09-May-12 5 GRASSROOTS AND OTHER LOBBYING. Shareholder Against For BANK OF AMERICA CORPORATION BAC 09-May-12 6 EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For BANK OF AMERICA CORPORATION BAC 09-May-12 7 MORTGAGE SERVICING OPERATIONS. Shareholder Against For BANK OF AMERICA CORPORATION BAC 09-May-12 8 PROHIBITION ON POLITICAL SPENDING. Shareholder Against For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: WARREN E. BUFFETT Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: THOMAS S. MURPHY Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: RONALD L. OLSON Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: WALTER SCOTT, JR. Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: CHARLES T. MUNGER Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: HOWARD G. BUFFETT Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: STEPHEN B. BURKE Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: DAVID S. GOTTESMAN Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: CHARLOTTE GUYMAN Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For BERKSHIRE HATHAWAY INC. BRKB 05-May-12 2 PROPOSAL REGARDING SUCCESSION PLANNING. Shareholder Against For BEST BUY CO., INC. BBY 21-Jun-12 ELECTION OF DIRECTOR: LISA M. CAPUTO Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 ELECTION OF DIRECTOR: KATHY J. HIGGINS VICTOR Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 ELECTION OF DIRECTOR: GERARD R. VITTECOQ Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 3 TO CONDUCT AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 4 TO APPROVE AN INCREASE IN THE AVAILABLE NUMBER OF SHARES UNDER THE BEST BUY CO., INC. 2 Mgmt For For BEST BUY CO., INC. BBY 21-Jun-12 5 PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 ELECTION OF DIRECTOR: RICHARD D. FAIRBANK Mgmt For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 ELECTION OF DIRECTOR: PETER E. RASKIND Mgmt For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 ELECTION OF DIRECTOR: BRADFORD H. WARNER Mgmt For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2012. Mgmt For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 3 ADVISORY, NON-BINDING APPROVAL OF CAPITAL ONE'S 2 Mgmt Abstain Against CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 08-May-12 4 APPROVAL AND ADOPTION OF CAPITAL ONE'S AMENDED AND RESTATED ASSOCIATE STOCK PURCHASE PLAN. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: ROBERT J. HUGIN Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: R.W. BARKER, D. PHIL. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: MICHAEL D. CASEY Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: CARRIE S. COX Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: RODMAN L. DRAKE Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: M.A. FRIEDMAN, M.D. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: GILLA KAPLAN, PH.D. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: JAMES J. LOUGHLIN Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 ELECTION OF DIRECTOR: ERNEST MARIO, PH.D. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 3 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 4 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Mgmt For For CELGENE CORPORATION CELG 13-Jun-12 5 PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: C. WARE Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: J.S. WATSON Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: C. HAGEL Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: E. HERNANDEZ Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: G.L. KIRKLAND Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: C.W. MOORMAN Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: J.G. STUMPF Mgmt For For CHEVRON CORPORATION CVX 30-May-12 ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For CHEVRON CORPORATION CVX 30-May-12 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For CHEVRON CORPORATION CVX 30-May-12 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Mgmt For For CHEVRON CORPORATION CVX 30-May-12 4 EXCLUSIVE FORUM PROVISIONS Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 5 INDEPENDENT CHAIRMAN Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 6 LOBBYING DISCLOSURE Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 7 COUNTRY SELECTION GUIDELINES Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 8 HYDRAULIC FRACTURING Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 9 ACCIDENT RISK OVERSIGHT Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 10 SPECIAL MEETINGS Shareholder Against For CHEVRON CORPORATION CVX 30-May-12 11 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For CIGNA CORPORATION CI 25-Apr-12 ELECTION OF DIRECTOR: JOHN M. PARTRIDGE Mgmt For For CIGNA CORPORATION CI 25-Apr-12 ELECTION OF DIRECTOR: JAMES E. ROGERS Mgmt For For CIGNA CORPORATION CI 25-Apr-12 ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN Mgmt For For CIGNA CORPORATION CI 25-Apr-12 ELECTION OF DIRECTOR: ERIC C. WISEMAN Mgmt For For CIGNA CORPORATION CI 25-Apr-12 2 ADVISORY APPROVAL OF CIGNA'S EXECUTIVE COMPENSATION. Mgmt Abstain Against CIGNA CORPORATION CI 25-Apr-12 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For CIGNA CORPORATION CI 25-Apr-12 4 APPROVAL OF THE AMENDED AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN. Mgmt For For CIGNA CORPORATION CI 25-Apr-12 5 AMEND BY-LAWS TO PROVIDE FOR DECLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: CAROL A. BARTZ Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: JERRY YANG Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: LARRY R. CARTER Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: BRIAN L. HALLA Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2 Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 4 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Mgmt 3yrs Against CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Mgmt For For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 6 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 7 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Shareholder Against For CISCO SYSTEMS, INC. CSCO 17275R102 07-Dec-11 8 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Shareholder Against For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: FRANZ B. HUMER Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: DIANA L. TAYLOR Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: ROBERT L. JOSS Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: VIKRAM S. PANDIT Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: JUDITH RODIN Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: ROBERT L. RYAN Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Mgmt For For CITIGROUP INC. C 17-Apr-12 ELECTION OF DIRECTOR: JOAN E. SPERO Mgmt For For CITIGROUP INC. C 17-Apr-12 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For CITIGROUP INC. C 17-Apr-12 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Mgmt For For CITIGROUP INC. C 17-Apr-12 4 ADVISORY APPROVAL OF CITI'S 2 Mgmt For For CITIGROUP INC. C 17-Apr-12 5 PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Against For CITIGROUP INC. C 17-Apr-12 6 PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder Against For CITIGROUP INC. C 17-Apr-12 7 PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder Against For CITIGROUP INC. C 17-Apr-12 8 PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: LARRY G. GERDES Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: DANIEL R. GLICKMAN Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: JAMES E. OLIFF Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: EDEMIR PINTO Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: ALEX J. POLLOCK Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 ELECTION OF DIRECTOR: WILLIAM R. SHEPARD Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 4 APPROVAL OF THE FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CME GROUP INC. Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 5 APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED OMNIBUS STOCK PLAN. Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 6 APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Mgmt For For CME GROUP INC. CME 12572Q105 23-May-12 7 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: KENNETH J. BACON Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: DR. JUDITH RODIN Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: SHELDON M. BONOVITZ Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: JOSEPH J. COLLINS Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: J. MICHAEL COOK Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: GERALD L. HASSELL Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: JEFFREY A. HONICKMAN Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: EDUARDO G. MESTRE Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: BRIAN L. ROBERTS Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 ELECTION OF DIRECTOR: RALPH J. ROBERTS Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 2 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 3 APPROVAL OF THE COMCAST CORPORATION 2 Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 4 APPROVAL OF THE COMCAST - NBCUNIVERSAL 2 Mgmt For For COMCAST CORPORATION CMCSA 20030N101 31-May-12 5 TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS Shareholder Against For COMCAST CORPORATION CMCSA 20030N101 31-May-12 6 TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR Shareholder Against For COMCAST CORPORATION CMCSA 20030N101 31-May-12 7 TO ADOPT A SHARE RETENTION POLICY FOR SENIOR EXECUTIVES Shareholder Against For COMCAST CORPORATION CMCSA 20030N101 31-May-12 8 TO MAKE POISON PILLS SUBJECT TO A SHAREHOLDER VOTE Shareholder For Against CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: HARALD J. NORVIK Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: WILLIAM K. REILLY Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: KATHRYN C. TURNER Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: RUTH R. HARKIN Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: RYAN M. LANCE Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: MOHD H. MARICAN Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Mgmt For For CONOCOPHILLIPS COP 20825C104 09-May-12 4 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-12 5 ACCIDENT RISK MITIGATION. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-12 6 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-12 7 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-12 8 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Against For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: JOSE E. ALMEIDA Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: CRAIG ARNOLD Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: ROBERT H. BRUST Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: RANDALL J. HOGAN, III Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: MARTIN D. MADAUS Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 ELECTION OF DIRECTOR: DENNIS H. REILLEY Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 2 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 3 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 4 AUTHORIZE THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 5 AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. (SPECIAL RESOLUTION) Mgmt Abstain Against COVIDIEN PLC COV G2554F113 13-Mar-12 6 AMEND ARTICLES OF ASSOCIATION TO PROVIDE FOR ESCHEATMENT IN ACCORDANCE WITH U.S. LAWS. (SPECIAL RESOLUTION) Mgmt For For COVIDIEN PLC COV G2554F113 13-Mar-12 7 AMEND ARTICLES OF ASSOCIATION TO GIVE THE BOARD OF DIRECTORS AUTHORITY TO DECLARE NON-CASH DIVIDENDS. (SPECIAL RESOLUTION) Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: JENNE K. BRITELL Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: JIM L. TURNER Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: WILLIAM S. URKIEL Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: JOHN W. CONWAY Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: ARNOLD W. DONALD Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: WILLIAM G. LITTLE Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: HANS J. LOLIGER Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: JAMES H. MILLER Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: JOSEF M. MULLER Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: THOMAS A. RALPH Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 ELECTION OF DIRECTOR: HUGUES DU ROURET Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For CROWN HOLDINGS, INC. CCK 26-Apr-12 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. Mgmt Against Against CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: C. DAVID BROWN II Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: TONY L. WHITE Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: DAVID W. DORMAN Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: ANNE M. FINUCANE Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: MARIAN L. HEARD Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: LARRY J. MERLO Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: C.A. LANCE PICCOLO Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 ELECTION OF DIRECTOR: RICHARD J. SWIFT Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 3 PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 4 MANAGEMENT PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. Mgmt For For CVS CAREMARK CORPORATION CVS 10-May-12 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: ROBERT H. HENRY Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: JOHN A. HILL Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: MICHAEL M. KANOVSKY Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: ROBERT A. MOSBACHER, JR Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: DUANE C. RADTKE Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: MARY P. RICCIARDELLO Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 ELECTION OF DIRECTOR: JOHN RICHELS Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 2 APPROVE, IN AN ADVISORY VOTE, EXECUTIVE COMPENSATION. Mgmt Against Against DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 3 RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2012. Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 4 APPROVE AMENDING THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 5 APPROVE THE 2 Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 6 APPROVE THE 2-TERM INCENTIVE COMPENSATION PLAN. Mgmt For For DEVON ENERGY CORPORATION DVN 25179M103 06-Jun-12 7 REPORT ON THE DISCLOSURE OF LOBBYING POLICIES AND PRACTICES. Shareholder For Against DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: JOSEPH P. CLAYTON Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: JAMES DEFRANCO Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: CANTEY M. ERGEN Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: CHARLES W. ERGEN Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: STEVEN R. GOODBARN Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: GARY S. HOWARD Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: DAVID K. MOSKOWITZ Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: TOM A. ORTOLF Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 ELECTION OF DIRECTOR: CARL E. VOGEL Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For DISH NETWORK CORPORATION DISH 25470M109 02-May-12 3 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT THEREOF. Mgmt Against Against E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: LEE M. THOMAS Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: RICHARD H. BROWN Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: ROBERT A. BROWN Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 ELECTION OF DIRECTOR: LOIS D. JULIBER Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 2 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 3 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Mgmt For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 4 ON INDEPENDENT CHAIR Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-12 5 ON EXECUTIVE COMPENSATION REPORT Shareholder Against For EQT CORPORATION EQT 26884L109 18-Apr-12 ELECTION OF DIRECTOR: KENNETH M. BURKE Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 ELECTION OF DIRECTOR: MARGARET K. DORMAN Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 ELECTION OF DIRECTOR: PHILIP G. BEHRMAN, PH.D Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 ELECTION OF DIRECTOR: A. BRAY CARY, JR. Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 ELECTION OF DIRECTOR: LEE T. TODD, JR., PH.D. Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 2 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 3 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For EQT CORPORATION EQT 26884L109 18-Apr-12 4 SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS Shareholder Abstain Against EVEREST RE GROUP, LTD. RE G3223R108 09-May-12 ELECTION OF DIRECTOR: JOHN R. DUNNE Mgmt For For EVEREST RE GROUP, LTD. RE G3223R108 09-May-12 ELECTION OF DIRECTOR: JOHN A. WEBER Mgmt For For EVEREST RE GROUP, LTD. RE G3223R108 09-May-12 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2 Mgmt For For EVEREST RE GROUP, LTD. RE G3223R108 09-May-12 3 ADVISORY VOTE TO APPROVE 2 Mgmt Against Against EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: A. GEORGE "SKIP" BATTLE Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: JOSE A. TAZON Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: JONATHAN L. DOLGEN Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: WILLIAM R. FITZGERALD Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: CRAIG A. JACOBSON Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: VICTOR A. KAUFMAN Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: PETER M. KERN Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: DARA KHOSROWSHAHI Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 ELECTION OF DIRECTOR: JOHN C. MALONE Mgmt For For EXPEDIA, INC. EXPE 30212P303 05-Jun-12 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Mgmt For For FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 ELECTION OF DIRECTOR: WILLIAM P. FOLEY, II Mgmt For For FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 ELECTION OF DIRECTOR: THOMAS M. HAGERTY Mgmt For For FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 ELECTION OF DIRECTOR: KEITH W. HUGHES Mgmt For For FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 3 ADVISORY VOTE ON FIDELITY NATIONAL INFORMATION SERVICES, INC. 2 Mgmt Abstain Against FIDELITY NAT'L INFORMATION SERVICES INC FIS 31620M106 30-May-12 4 TO AMEND THE ARTICLES OF INCORPORATION AND THE BYLAWS OF FIDELITY NATIONAL INFORMATION SERVICES, INC. TO DECLASSIFY THE BOARD OF DIRECTORS. Mgmt For For FLUOR CORPORATION FLR 03-May-12 ELECTION OF DIRECTOR: PETER K. BARKER Mgmt For For FLUOR CORPORATION FLR 03-May-12 ELECTION OF DIRECTOR: ALAN M. BENNETT Mgmt For For FLUOR CORPORATION FLR 03-May-12 ELECTION OF DIRECTOR: DEAN R. O'HARE Mgmt For For FLUOR CORPORATION FLR 03-May-12 ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For FLUOR CORPORATION FLR 03-May-12 2 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Mgmt For For FLUOR CORPORATION FLR 03-May-12 3 THE AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF AT LEAST 25% OF THE COMPANY'S OUTSTANDING SHARES OF COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Mgmt For For FLUOR CORPORATION FLR 03-May-12 4 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ROGER S. PENSKE Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: JAMES S. TISCH Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ANN M. FUDGE Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ANDREA JUNG Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 ELECTION OF DIRECTOR: RALPH S. LARSEN Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 4 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 5 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For For GENERAL ELECTRIC COMPANY GE 25-Apr-12 6 CUMULATIVE VOTING Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-12 7 NUCLEAR ACTIVITIES Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-12 8 INDEPENDENT BOARD CHAIRMAN Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-12 9 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder Against For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: DANIEL F. AKERSON Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: CAROL M. STEPHENSON Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: THEODORE M. SOLSO Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: CYNTHIA A. TELLES Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: DAVID BONDERMAN Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: ERROLL B. DAVIS, JR. Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: STEPHEN J. GIRSKY Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: ROBERT D. KREBS Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: PHILIP A. LASKAWY Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: KATHRYN V. MARINELLO Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For GENERAL MOTORS COMPANY GM 37045V100 12-Jun-12 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 ELECTION OF DIRECTOR: PAUL R. GARCIA Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 ELECTION OF DIRECTOR: MICHAEL W. TRAPP Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 ELECTION OF DIRECTOR: GERALD J. WILKINS Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 2 ON THE PROPOSAL TO APPROVE THE ADOPTION OF THE GLOBAL PAYMENTS INC. 2 Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 3 ON THE PROPOSAL TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt For For GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 4 ON THE PROPOSAL TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt 3yrs Against GLOBAL PAYMENTS INC. GPN 37940X102 27-Sep-11 5 ON THE PROPOSAL TO RATIFY THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: A.M. BENNETT Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: J.L. MARTIN Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: D.L. REED Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: J.R. BOYD Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: M. CARROLL Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: N.K. DICCIANI Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: M.S. GERBER Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: S.M. GILLIS Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: A.S. JUM'AH Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: D.J. LESAR Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 ELECTION OF DIRECTOR: R.A. MALONE Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Mgmt For For HALLIBURTON COMPANY HAL 16-May-12 4 PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Mgmt For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 24-May-12 ELECTION OF DIRECTOR: CARL T. BERQUIST Mgmt Against Against HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 24-May-12 ELECTION OF DIRECTOR: MICHAEL F. KOEHLER Mgmt For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 24-May-12 ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON Mgmt For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 24-May-12 ELECTION OF DIRECTOR: ANGEL L. MORALES Mgmt For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 24-May-12 2 THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: M. L. ANDREESSEN Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: M. C. WHITMAN Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: R. V. WHITWORTH Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: S. BANERJI Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: R. L. GUPTA Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: J. H. HAMMERGREN Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: R. J. LANE Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: A. M. LIVERMORE Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: G. M. REINER Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: P. F. RUSSO Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 ELECTION OF DIRECTOR: G. K. THOMPSON Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For HEWLETT-PACKARD COMPANY HPQ 21-Mar-12 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: FRANK A. D'AMELIO Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: MARISSA T. PETERSON Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: W. ROY DUNBAR Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: KURT J. HILZINGER Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: DAVID A. JONES, JR Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Mgmt For For HUMANA INC. HUM 26-Apr-12 ELECTION OF DIRECTOR: JAMES J. O'BRIEN Mgmt For For HUMANA INC. HUM 26-Apr-12 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For HUMANA INC. HUM 26-Apr-12 3 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: KATHLEEN H. RANSIER Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: DAVID L. PORTEOUS Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: DON M. CASTO III Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: ANN B. CRANE Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: STEVEN G. ELLIOTT Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: MICHAEL J. ENDRES Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: JOHN B. GERLACH, JR. Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: DAVID P. LAUER Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: JONATHAN A. LEVY Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 ELECTION OF DIRECTOR: RICHARD W. NEU Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 2 APPROVAL OF THE 2012 LONG-TERM INCENTIVE PLAN. Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For HUNTINGTON BANCSHARES INCORPORATED HBAN 19-Apr-12 4 AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Mgmt Abstain Against INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: CHARLES R. CRISP Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: VINCENT TESE Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: JEAN-MARC FORNERI Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: SENATOR JUDD A. GREGG Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: FRED W. HATFIELD Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: TERRENCE F. MARTELL Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: SIR ROBERT REID Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: FREDERIC V. SALERNO Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 ELECTION OF DIRECTOR: JEFFREY C. SPRECHER Mgmt For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 2 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Mgmt Abstain Against INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 18-May-12 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 ELECTION OF DIRECTOR: DENNIS W. ARCHER Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 ELECTION OF DIRECTOR: MARK P. VERGNANO Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 ELECTION OF DIRECTOR: RICHARD GOODMAN Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 2 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2012. Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 3 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt For For JOHNSON CONTROLS, INC. JCI 25-Jan-12 4 CONSIDERATION OF A SHAREHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: STEVEN L. GERARD Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: JOHN T. GREMP Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: JOHN NILS HANSON Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: GALE E. KLAPPA Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: RICHARD B. LOYND Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: P. ERIC SIEGERT Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: MICHAEL W. SUTHERLIN Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 ELECTION OF DIRECTOR: JAMES H. TATE Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 3 ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 4 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For JOY GLOBAL INC. JOY 06-Mar-12 5 REAPPROVAL OF THE PERFORMANCE GOALS UNDER THE JOY GLOBAL INC. 2 Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: MYRA M. HART Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: J.F. VAN BOXMEER Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: PETER B. HENRY Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: LOIS D. JULIBER Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: MARK D. KETCHUM Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: JORGE S. MESQUITA Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: JOHN C. POPE Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 3 APPROVAL OF AMENDMENT TO CHANGE COMPANY NAME. Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 4 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS. Mgmt For For KRAFT FOODS INC. KFT 50075N104 23-May-12 5 PROPOSAL: SUSTAINABLE FORESTRY REPORT. Shareholder Against For KRAFT FOODS INC. KFT 50075N104 23-May-12 6 PROPOSAL:REPORT ON EXTENDED PRODUCER RESPONSIBILITY. Shareholder Against For KRAFT FOODS INC. KFT 50075N104 23-May-12 7 PROPOSAL: REPORT ON LOBBYING. Shareholder Against For LAM RESEARCH CORPORATION LRCX 10-May-12 1 APPROVAL OF THE ISSUANCE OF SHARES OF LAM RESEARCH COMMON STOCK TO NOVELLUS SYSTEMS SHAREHOLDERS PURSUANT TO THE MERGER. Mgmt For For LAM RESEARCH CORPORATION LRCX 10-May-12 2 THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE PROPOSAL 1. Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: THOMAS P. CAPO Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: JONATHAN F. FOSTER Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: CONRAD L. MALLETT, JR. Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: DONALD L. RUNKLE Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: MATTHEW J. SIMONCINI Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: GREGORY C. SMITH Mgmt For For LEAR CORPORATION LEA 16-May-12 ELECTION OF DIRECTOR: HENRY D.G. WALLACE Mgmt For For LEAR CORPORATION LEA 16-May-12 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For LEAR CORPORATION LEA 16-May-12 3 ADVISORY VOTE TO APPROVE LEAR CORPORATION'S EXECUTIVE COMPENSATION. Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: MEYER FELDBERG Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: SARA LEVINSON Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: PAUL C. VARGA Mgmt For For MACY'S INC. M 55616P104 18-May-12 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Mgmt For For MACY'S INC. M 55616P104 18-May-12 2 THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Mgmt For For MACY'S INC. M 55616P104 18-May-12 3 APPROVAL OF MACY'S SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. Mgmt For For MACY'S INC. M 55616P104 18-May-12 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For MACY'S INC. M 55616P104 18-May-12 5 SHAREHOLDER PROPOSAL REGARDING RACCOON DOG FUR. Shareholder Against For MASCO CORPORATION MAS 08-May-12 ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN Mgmt For For MASCO CORPORATION MAS 08-May-12 ELECTION OF DIRECTOR: JOHN C. PLANT Mgmt For For MASCO CORPORATION MAS 08-May-12 ELECTION OF DIRECTOR: MARY ANN VAN LOKEREN Mgmt For For MASCO CORPORATION MAS 08-May-12 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. Mgmt Abstain Against MASCO CORPORATION MAS 08-May-12 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2012. Mgmt For For MASCO CORPORATION MAS 08-May-12 4 TO RECOMMEND, BY NON-BINDING VOTE, A STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against MASCO CORPORATION MAS 08-May-12 5 TO RECOMMEND, BY NON-BINDING VOTE, A STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN 75% OR MORE OF THEIR EQUITY AWARDS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder For Against MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: ANDY D. BRYANT Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: WAYNE A. BUDD Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: ALTON F. IRBY III Mgmt Against Against MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: MARIE L. KNOWLES Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: EDWARD A. MUELLER Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Against Against MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 4 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt 1yr For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 5 APPROVAL OF AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ("CERTIFICATE OF INCORPORATION") TO REDUCE THE VOTE REQUIRED TO AMEND OUR CERTIFICATE OF INCORPORATION IN ANY MANNER THAT WILL ADVERSELY AFFECT HOLDERS OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 6 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO REDUCE THE VOTE REQUIRED TO ADOPT, ALTER OR REPEAL ANY BY-LAW. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 7 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTING REQUIREMENTS, AND ASSOCIATED "FAIR PRICE" PROVISION, APPLICABLE TO CERTAIN BUSINESS COMBINATIONS. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 8 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO REMOVE A TRANSITIONAL PROVISION RELATED TO THE CLASSIFIED BOARD STRUCTURE ELIMINATED IN 2007. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 9 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO CONFORM THE "INTERESTED TRANSACTIONS" PROVISIONS AND THE STOCKHOLDER ACTION PROVISION TO APPLICABLE LAW. Mgmt For For MCKESSON CORPORATION MCK 58155Q103 27-Jul-11 10 STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION FOR TWO YEARS BEYOND RETIREMENT. Shareholder Against For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: LESLIE A. BRUN Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: WENDELL P. WEEKS Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: PETER C. WENDELL Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: THOMAS R. CECH Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: KENNETH C. FRAZIER Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: THOMAS H. GLOCER Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For MERCK & CO., INC. MRK 58933Y105 22-May-12 4 PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For MERCK & CO., INC. MRK 58933Y105 22-May-12 5 PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For MERCK & CO., INC. MRK 58933Y105 22-May-12 6 PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For METLIFE, INC. MET 59156R108 24-Apr-12 JOHN M. KEANE Mgmt For For METLIFE, INC. MET 59156R108 24-Apr-12 CATHERINE R. KINNEY Mgmt For For METLIFE, INC. MET 59156R108 24-Apr-12 HUGH B. PRICE Mgmt For For METLIFE, INC. MET 59156R108 24-Apr-12 KENTON J. SICCHITANO Mgmt For For METLIFE, INC. MET 59156R108 24-Apr-12 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012 Mgmt For For METLIFE, INC. MET 59156R108 24-Apr-12 3 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 2 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 5 ELECTION OF DIRECTOR: REED HASTINGS Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 9 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt 3yrs Against MICROSOFT CORPORATION MSFT 15-Nov-11 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Mgmt For For MICROSOFT CORPORATION MSFT 15-Nov-11 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: MASAAKI TANAKA Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: LAURA D. TYSON Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: HOWARD J. DAVIES Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: KLAUS KLEINFELD Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For MORGAN STANLEY MS 15-May-12 ELECTION OF DIRECTOR: JAMES W. OWENS Mgmt For For MORGAN STANLEY MS 15-May-12 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Mgmt For For MORGAN STANLEY MS 15-May-12 3 TO AMEND THE 2 Mgmt Against Against MORGAN STANLEY MS 15-May-12 4 TO AMEND THE DIRECTORS' EQUITY CAPITAL ACCUMULATION PLAN Mgmt For For MORGAN STANLEY MS 15-May-12 5 TO APPROVE THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: ROBERT J. COURY Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: C.B. TODD Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: R.L. VANDERVEEN PHD RPH Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: HEATHER BRESCH Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: WENDY CAMERON Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: ROBERT J. CINDRICH Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: DOUGLAS J. LEECH C.P.A. Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: JOSEPH C. MAROON, MD Mgmt For For MYLAN INC. MYL 04-May-12 ELECTION OF DIRECTOR: MARK W. PARRISH Mgmt For For MYLAN INC. MYL 04-May-12 2 RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For MYLAN INC. MYL 04-May-12 3 APPROVE AN AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN Mgmt For For MYLAN INC. MYL 04-May-12 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against MYLAN INC. MYL 04-May-12 5 DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For MYLAN INC. MYL 04-May-12 6 SEPARATION OF CHAIRMAN AND CEO POSITIONS Shareholder Against For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 1 APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO DECLASSIFY OUR BOARD OF DIRECTORS. Mgmt For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 DAVID D. HARRISON Mgmt For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 STEVEN J. KLINGER Mgmt For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 MICHAEL N. HAMMES Mgmt For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 3 VOTE TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 21-Feb-12 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Against Against NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: SHERRY S. BARRAT Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: MICHAEL H. THAMAN Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: ROBERT M. BEALL, II Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: JAMES L. CAMAREN Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: KENNETH B. DUNN Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: J. BRIAN FERGUSON Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: LEWIS HAY, III Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: TONI JENNINGS Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 ELECTION OF DIRECTOR: RUDY E. SCHUPP Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For NEXTERA ENERGY, INC. NEE 65339F101 25-May-12 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: GERALD L. BALILES Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: J. PAUL REASON Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: ROBERT A. BRADWAY Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: WESLEY G. BUSH Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: DANIEL A. CARP Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: KAREN N. HORN Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: STEVEN F. LEER Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 ELECTION OF DIRECTOR: CHARLES W. MOORMAN Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Mgmt For For NORFOLK SOUTHERN CORPORATION NSC 10-May-12 3 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: ANDRE BERGEN Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: JAMES J. MCNULTY Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: DUNCAN L. NIEDERAUER Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: RICARDO SALGADO Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: ROBERT G. SCOTT Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: JACKSON P. TAI Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: RIJNHARD VAN TETS Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: SIR BRIAN WILLIAMSON Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: ELLYN L. BROWN Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: MARSHALL N. CARTER Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: DOMINIQUE CERUTTI Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: PATRICIA M. CLOHERTY Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: SIR GEORGE COX Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: SYLVAIN HEFES Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: JAN-MICHIEL HESSELS Mgmt For For NYSE EURONEXT NYX 26-Apr-12 ELECTION OF DIRECTOR: DUNCAN M. MCFARLAND Mgmt For For NYSE EURONEXT NYX 26-Apr-12 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NYSE EURONEXT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Mgmt For For NYSE EURONEXT NYX 26-Apr-12 3 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION (THE "SAY-ON-PAY" PROPOSAL). Mgmt Abstain Against NYSE EURONEXT NYX 26-Apr-12 4 THE STOCKHOLDER PROPOSAL TO GIVE HOLDERS OF 10% OF THE OUTSTANDING COMMON STOCK THE POWER TO CALL A SPECIAL STOCKHOLDER MEETING (THE STEINER PROPOSAL). Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: SPENCER ABRAHAM Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: ROSEMARY TOMICH Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: HOWARD I. ATKINS Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: JOHN E. FEICK Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: MARGARET M. FORAN Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: RAY R. IRANI Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 2 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 3 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Mgmt For For OCCIDENTAL PETROLEUM CORPORATION OXY 04-May-12 4 REQUIRED NOMINATION OF DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Against For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: JEFFREY S. BERG Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: MARK V. HURD Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: DONALD L. LUCAS Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: NAOMI O. SELIGMAN Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: H. RAYMOND BINGHAM Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: MICHAEL J. BOSKIN Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: SAFRA A. CATZ Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: BRUCE R. CHIZEN Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: GEORGE H. CONRADES Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: LAWRENCE J. ELLISON Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: HECTOR GARCIA-MOLINA Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 ELECTION OF DIRECTOR: JEFFREY O. HENLEY Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Abstain Against ORACLE CORPORATION ORCL 68389X105 12-Oct-11 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Mgmt 3yrs Against ORACLE CORPORATION ORCL 68389X105 12-Oct-11 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Mgmt For For ORACLE CORPORATION ORCL 68389X105 12-Oct-11 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For PACCAR INC PCAR 24-Apr-12 ELECTION OF DIRECTOR: MARK C. PIGOTT Mgmt For For PACCAR INC PCAR 24-Apr-12 ELECTION OF DIRECTOR: WARREN R. STALEY Mgmt For For PACCAR INC PCAR 24-Apr-12 ELECTION OF DIRECTOR: C.R WILLIAMSON Mgmt For For PACCAR INC PCAR 24-Apr-12 2 STOCKHOLDER PROPOSAL REGARDING A DIRECTOR VOTE THRESHOLD Shareholder For For PACCAR INC PCAR 24-Apr-12 3 STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING PROVISIONS Shareholder For Against PACCAR INC PCAR 24-Apr-12 4 STOCKHOLDER PROPOSAL REGARDING THE ANNUAL ELECTION OF ALL DIRECTORS Shareholder For Against PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: ROBERT G. BOHN Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: JAMES L. WAINSCOTT Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: DONALD E. WASHKEWICZ Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: LINDA S. HARTY Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: WILLIAM E. KASSLING Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: KLAUS-PETER MULLER Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: CANDY M. OBOURN Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: JOSEPH M. SCAMINACE Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: WOLFGANG R. SCHMITT Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 ELECTION OF DIRECTOR: AKE SVENSSON Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Mgmt For For PARKER-HANNIFIN CORPORATION PH 26-Oct-11 3 APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt Abstain Against PARKER-HANNIFIN CORPORATION PH 26-Oct-11 4 DETERMINATION OF, ON A NON-BINDING, ADVISORY BASIS, WHETHER AN ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS WILL OCCUR EVERY. Mgmt 3yrs Against PARKER-HANNIFIN CORPORATION PH 26-Oct-11 5 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder Against For PARTNERRE LTD. PRE G6852T105 16-May-12 ELECTION OF DIRECTOR: JAN H. HOLSBOER Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 ELECTION OF DIRECTOR: ROBERTO MENDOZA Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 ELECTION OF DIRECTOR: KEVIN M. TWOMEY Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 ELECTION OF DIRECTOR: DAVID ZWIENER Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 2 TO RE-APPOINT DELOITTE & TOUCHE LTD., THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 3 TO APPROVE AMENDMENTS TO OUR 2003 NON-EMPLOYEE DIRECTORS SHARE PLAN, AS AMENDED AND RESTATED. Mgmt For For PARTNERRE LTD. PRE G6852T105 16-May-12 4 TO APPROVE THE EXECUTIVE COMPENSATION DISCLOSED PURSUANT TO ITEM -K (NON-BINDING ADVISORY VOTE). Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: IAN C. READ Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: STEPHEN W. SANGER Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: M. ANTHONY BURNS Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: W. DON CORNWELL Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: HELEN H. HOBBS Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: JAMES M. KILTS Mgmt For For PFIZER INC. PFE 26-Apr-12 ELECTION OF DIRECTOR: GEORGE A. LORCH Mgmt For For PFIZER INC. PFE 26-Apr-12 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For PFIZER INC. PFE 26-Apr-12 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Mgmt For For PFIZER INC. PFE 26-Apr-12 4 PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. Shareholder Against For PFIZER INC. PFE 26-Apr-12 5 PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder Against For PFIZER INC. PFE 26-Apr-12 6 PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For PFIZER INC. PFE 26-Apr-12 7 PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. Shareholder Against For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: DAVID R. ANDREWS Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: ROSENDO G. PARRA Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: BARBARA L. RAMBO Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: BARRY LAWSON WILLIAMS Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: LEWIS CHEW Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: C. LEE COX Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: FRED J. FOWLER Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: MARYELLEN C. HERRINGER Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: ROGER H. KIMMEL Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: RICHARD A. MESERVE Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 ELECTION OF DIRECTOR: FORREST E. MILLER Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Mgmt For For PG&E CORPORATION PCG 69331C108 14-May-12 4 NEUTRAL PG&E PERSONNEL POLICIES Shareholder Against For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: FREDERICK M. BERNTHAL Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: NATICA VON ALTHANN Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: KEITH W. WILLIAMSON Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: JOHN W. CONWAY Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: STEVEN G. ELLIOTT Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: LOUISE K. GOESER Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: STUART E. GRAHAM Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: STUART HEYDT Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: RAJA RAJAMANNAR Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: CRAIG A. ROGERSON Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 ELECTION OF DIRECTOR: WILLIAM H. SPENCE Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 2 APPROVAL OF THE PPL CORPORATION 2 Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Mgmt For For PPL CORPORATION PPL 69351T106 16-May-12 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Shareholder Against For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: KARL J. KRAPEK Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: CHRISTINE A. POON Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: JOHN R. STRANGFELD Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: JAMES A. UNRUH Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: GASTON CAPERTON Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: GILBERT F. CASELLAS Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: MARK B. GRIER Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 4 AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. Mgmt For For PRUDENTIAL FINANCIAL, INC. PRU 08-May-12 5 PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder Against For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: MICHAEL E. MARKS Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: KEVIN DENUCCIO Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: IRWIN FEDERMAN Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: STEVEN J. GOMO Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: DR. CHENMING HU Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: CATHERINE P. LEGO Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 ELECTION OF DIRECTOR: SANJAY MEHROTRA Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012. Mgmt For For SANDISK CORPORATION SNDK 80004C101 12-Jun-12 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Mgmt Abstain Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: PETER L.S. CURRIE Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: L. RAFAEL REIF Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: TORE I. SANDVOLD Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: HENRI SEYDOUX Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: TONY ISAAC Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: K. VAMAN KAMATH Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: PAAL KIBSGAARD Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: ADRIAN LAJOUS Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: MICHAEL E. MARKS Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: ELIZABETH A. MOLER Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 ELECTION OF DIRECTOR: LUBNA S. OLAYAN Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 2 TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 3 TO APPROVE THE COMPANY'S 2 Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 4 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-12 5 TO APPROVE AMENDMENTS TO THE COMPANY'S 2-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: LEWIS E. EPLEY, JR. Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: ALAN H. STEVENS Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: ROBERT L. HOWARD Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: CATHERINE A. KEHR Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: GREG D. KERLEY Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: HAROLD M. KORELL Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: KENNETH R. MOURTON Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: STEVEN L. MUELLER Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 ELECTION OF DIRECTOR: CHARLES E. SCHARLAU Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 2 PROPOSAL TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Mgmt For For SOUTHWESTERN ENERGY COMPANY SWN 22-May-12 4 PROPOSAL FOR AN EXECUTIVE EQUITY RETENTION POLICY. Shareholder Against For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: RODNEY O'NEAL Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: DANIEL R. HESSE Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: FRANK IANNA Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: SVEN-CHRISTER NILSSON Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 ELECTION OF DIRECTOR: WILLIAM R. NUTI Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2012. Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Mgmt Against Against SPRINT NEXTEL CORPORATION S 15-May-12 4 TO APPROVE AN AMENDMENT TO SPRINT'S ARTICLES OF INCORPORATION TO OPT-OUT OF THE BUSINESS COMBINATION STATUTE. Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 5 TO APPROVE AN AMENDMENT TO SPRINT'S ARTICLES OF INCORPORATION TO ELIMINATE THE BUSINESS COMBINATION PROVISION IN ARTICLE SEVENTH. Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 6 TO APPROVE THE MATERIAL TERMS OF PERFORMANCE OBJECTIVES UNDER 2 Mgmt For For SPRINT NEXTEL CORPORATION S 15-May-12 7 PROPOSAL TO ADOPT A BONUS DEFERRAL POLICY. Shareholder Against For SPRINT NEXTEL CORPORATION S 15-May-12 8 PROPOSAL CONCERNING POLITICAL CONTRIBUTIONS. Shareholder Against For SPRINT NEXTEL CORPORATION S 15-May-12 9 PROPOSAL CONCERNING NET NEUTRALITY. Shareholder Against For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: K. BURNES Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: R. SKATES Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: G. SUMME Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: R. WEISSMAN Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: P. COYM Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: D. GRUBER Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: L. HILL Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: R. KAPLAN Mgmt For For STATE STREET CORPORATION STT 16-May-12 ELECTION OF DIRECTOR: R. SERGEL Mgmt For For STATE STREET CORPORATION STT 16-May-12 2 TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Mgmt For For STATE STREET CORPORATION STT 16-May-12 3 APPROVE THE AMENDED AND RESTATED 2 Mgmt For For STATE STREET CORPORATION STT 16-May-12 4 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: ROBERT M. BEALL, II Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: DONNA MOREA Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: DAVID M. RATCLIFFE Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: WILLIAM H. ROGERS, JR. Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: THOMAS R. WATJEN Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: ALSTON D. CORRELL Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: JEFFREY C. CROWE Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: BLAKE P. GARRETT, JR. Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: DAVID H. HUGHES Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: M. DOUGLAS IVESTER Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: KYLE PRECHTL LEGG Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 ELECTION OF DIRECTOR: G. GILMER MINOR, III Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. Mgmt For For SUNTRUST BANKS, INC. STI 24-Apr-12 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: PIERRE R. BRONDEAU Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: JOHN C. VAN SCOTER Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: JUERGEN W. GROMER Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: WILLIAM A. JEFFREY Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: THOMAS J. LYNCH Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: YONG NAM Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: DANIEL J. PHELAN Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: FREDERIC M. POSES Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: LAWRENCE S. SMITH Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 ELECTION OF DIRECTOR: PAULA A. SNEED Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO APPROVE THE 2(EXCLUDING THE STATUTORY FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2, 2011) Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO APPROVE THE STATUTORY FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO APPROVE THE CONSOLIDATED FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 3 TO RELEASE THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF TE CONNECTIVITY FOR ACTIVITIES DURING THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO ELECT DELOITTE & TOUCHE LLP AS TE CONNECTIVITY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO ELECT DELOITTE AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SWISS REGISTERED AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 TO ELECT PRICEWATERHOUSECOOPERS, AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SPECIAL AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 5 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Mgmt Abstain Against TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 6 TO APPROVE AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER THE TE CONNECTIVITY LTD. 2 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 7 TO APPROVE A REDUCTION OF SHARE CAPITAL FOR SHARES ACQUIRED UNDER TE CONNECTIVITY'S SHARE REPURCHASE PROGRAM AND RELATED AMENDMENTS TO THE ARTICLES OF ASSOCIATION Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 8 TO APPROVE AN AUTHORIZATION RELATING TO TE CONNECTIVITY'S SHARE REPURCHASE PROGRAM Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 9 TO APPROVE THE EQUIVALENT OF A DIVIDEND PAYMENT IN THE FORM OF A DISTRIBUTION TO SHAREHOLDERS THROUGH A REDUCTION OF THE PAR VALUE OF TE CONNECTIVITY SHARES, SUCH PAYMENT TO BE MADE IN FOUR EQUAL QUARTERLY INSTALLMENTS ON JUNE 15, 2012, SEPTEMBER 14, 2012, DECEMBER 14, 2, 2013 Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 10 TO APPROVE THE REALLOCATION OF ALL FREE RESERVES (CONTRIBUTED SURPLUS) AS OF SEPTEMBER 30, 2(RESERVES FROM CAPITAL CONTRIBUTIONS) Mgmt For For TE CONNECTIVITY LTD TEL H84989104 07-Mar-12 11 TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE ANNUAL GENERAL MEETING Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: MARY ALICE TAYLOR Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: THOMAS J. WILSON Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: ROBERT D. BEYER Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: W. JAMES FARRELL Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: JACK M. GREENBERG Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: RONALD T. LEMAY Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: ANDREA REDMOND Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: JOHN W. ROWE Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 2 ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 3 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING THE RIGHT TO ACT BY WRITTEN CONSENT. Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 4 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING STOCKHOLDERS OWNING NOT LESS THAN 10% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012. Mgmt For For THE ALLSTATE CORPORATION ALL 22-May-12 6 PROPOSAL ON REPORTING POLITICAL CONTRIBUTIONS. Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: DEBORA L. SPAR Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: GARY D. COHN Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: CLAES DAHLBACK Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: JAMES A. JOHNSON Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 ELECTION OF DIRECTOR: JAMES J. SCHIRO Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 3 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Mgmt For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 4 PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 5 PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-12 6 PROPOSAL REGARDING REPORT ON LOBBYING EXPENDITURES Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: RONALD L. SARGENT Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: ARI BOUSBIB Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: J. FRANK BROWN Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: ALBERT P. CAREY Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: ARMANDO CODINA Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 ELECTION OF DIRECTOR: KAREN L. KATEN Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 2 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES Mgmt For For THE HOME DEPOT, INC. HD 17-May-12 5 PROPOSAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 6 PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 7 PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM SHAREHOLDER WRITTEN CONSENT RIGHT Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 8 PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 9 PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-12 10 PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: ANGELA F. BRALY Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: SCOTT D. COOK Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: MARGARET C. WHITMAN Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ( OF PROXY STATEMENT) Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 3 ADVISORY VOTE TO APPROVE THE COMPANY'S SAY ON PAY VOTE (PAGES 65-66 OF PROXY STATEMENT) Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 4 ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF THE SAY ON PAY VOTE (PAGES 66-67 OF PROXY STATEMENT) Mgmt 3yrs Against THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 5 AMEND THE COMPANY'S AMENDED ARTICLES OF INCORPORATION ( OF PROXY STATEMENT) Mgmt For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 6 CUMULATIVE VOTING ( OF PROXY STATEMENT) Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 7 ANIMAL TESTING (PAGES 69-70 OF PROXY STATEMENT) Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 11-Oct-11 8 ELECTIONEERING CONTRIBUTIONS (PAGES 70-72 OF PROXY STATEMENT) Shareholder Against For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: LAURA A. SUGG Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: IRL F. ENGELHARDT Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: JOHN A. HAGG Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: JUANITA H. HINSHAW Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: FRANK T. MACINNIS Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: STEVEN W. NANCE Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: MURRAY D. SMITH Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 ELECTION OF DIRECTOR: JANICE D. STONEY Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2012 Mgmt For For THE WILLIAMS COMPANIES, INC. WMB 17-May-12 3 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: PAUL D. WACHTER Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: WILLIAM P. BARR Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: JEFFREY L. BEWKES Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: ROBERT C. CLARK Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: MATHIAS DOPFNER Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: JESSICA P. EINHORN Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: FRED HASSAN Mgmt For For TIME WARNER INC. TWX 15-May-12 ELECTION OF DIRECTOR: KENNETH J. NOVACK Mgmt For For TIME WARNER INC. TWX 15-May-12 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Mgmt For For TIME WARNER INC. TWX 15-May-12 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt Abstain Against TIME WARNER INC. TWX 15-May-12 4 PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 ELECTION OF DIRECTOR:JAMES F. ALBAUGH Mgmt For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 ELECTION OF DIRECTOR:ROBERT L. FRIEDMAN Mgmt For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 ELECTION OF DIRECTOR:J. MICHAEL LOSH Mgmt For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 ELECTION OF DIRECTOR:DAVID S. TAYLOR Mgmt For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 2 THE RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF TRW AUTOMOTIVE HOLDINGS CORP. FOR 2012. Mgmt For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 3 ADVISORY APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Mgmt Abstain Against TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 15-May-12 4 THE APPROVAL OF THE TRW AUTOMOTIVE HOLDINGS CORP. 2 Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 1 APPROVE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 2 TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 30, 2011. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: EDWARD D. BREEN Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: SANDRA S. WIJNBERG Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: R. DAVID YOST Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: MICHAEL E. DANIELS Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: BRUCE S. GORDON Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: RAJIV L. GUPTA Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: JOHN A. KROL Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: BRENDAN R. O'NEILL Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 ELECTION OF DIRECTOR: DINESH PALIWAL Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING SEPTEMBER 28, 2012. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO APPROVE THE ALLOCATION OF FISCAL YEAR 2011 RESULTS. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO APPROVE THE CONSOLIDATION OF RESERVES. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 TO APPROVE THE PAYMENT OF AN ORDINARY CASH DIVIDEND IN AN AMOUNT OF UP TO $1.00 PER SHARE OUT OF TYCO'S CAPITAL CONTRIBUTION RESERVE IN ITS STATUTORY ACCOUNTS. Mgmt For For TYCO INTERNATIONAL TYC H89128104 07-Mar-12 6 TO CAST A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION WITH RESPECT TO FISCAL 2011. Mgmt Abstain Against TYCO INTERNATIONAL TYC H89128104 07-Mar-12 7 TO APPROVE AMENDMENTS TO OUR ARTICLES OF ASSOCIATION REGARDING BOOK ENTRY SECURITIES AND TO REFLECT THE TRANSFER OF THE REGISTERED SEAT OF TYCO INTERNATIONAL LTD. Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: A.H. CARD, JR. Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: S.R. ROGEL Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: J.H. VILLARREAL Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: J.R. YOUNG Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: E.B. DAVIS, JR. Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: T.J. DONOHUE Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: A.W. DUNHAM Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: J.R. HOPE Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: C.C. KRULAK Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: M.R. MCCARTHY Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: M.W. MCCONNELL Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 ELECTION OF DIRECTOR: T.F. MCLARTY III Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Mgmt For For UNION PACIFIC CORPORATION UNP 10-May-12 4 PROPOSAL REGARDING LOBBYING ACTIVITIES IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against UNION PACIFIC CORPORATION UNP 10-May-12 5 PROPOSAL REGARDING EXECUTIVE STOCK OWNERSHIP IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: ANDRE VILLENEUVE Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: JOHN V. FARACI Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: JAMIE S. GORELICK Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: EDWARD A. KANGAS Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: HAROLD MCGRAW III Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 ELECTION OF DIRECTOR: RICHARD B. MYERS Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Mgmt For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-12 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt Abstain Against UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: RICHARD T. BURKE Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: MICHELE J. HOOPER Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: RODGER A. LAWSON Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: GLENN M. RENWICK Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Mgmt For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-12 4 CONSIDERATION OF THE SHAREHOLDER PROPOSAL ON LOBBYING PAYMENT DISCLOSURE SET FORTH IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE 2 Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: RICHARD L. CARRION Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: HUGH B. PRICE Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: RODNEY E. SLATER Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: MELANIE L. HEALEY Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: M. FRANCES KEETH Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: LOWELL C. MCADAM Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: SANDRA O. MOOSE Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Mgmt For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 4 DISCLOSURE OF PRIOR GOVERNMENT SERVICE Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 5 DISCLOSURE OF LOBBYING ACTIVITIES Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 6 VESTING OF PERFORMANCE STOCK UNITS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 7 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 8 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-12 9 NETWORK NEUTRALITY FOR WIRELESS BROADBAND Shareholder Against For WELLPOINT, INC. WLP 94973V107 16-May-12 ELECTION OF DIRECTOR: LENOX D. BAKER, JR., M.D. Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 ELECTION OF DIRECTOR: SUSAN B. BAYH Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 ELECTION OF DIRECTOR: JULIE A. HILL Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 ELECTION OF DIRECTOR: RAMIRO G. PERU Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Mgmt For For WELLPOINT, INC. WLP 94973V107 16-May-12 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: JOHN D. BAKER II Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: FEDERICO F. PENA Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: STEPHEN W. SANGER Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: JOHN G. STUMPF Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: SUSAN G. SWENSON Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: ELAINE L. CHAO Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: LLOYD H. DEAN Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: SUSAN E. ENGEL Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: DONALD M. JAMES Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 2 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 3 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Mgmt For For WELLS FARGO & COMPANY WFC 24-Apr-12 4 PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-12 5 PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-12 6 PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-12 7 PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: PHILIP T. GIANOS Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: MOSHE N. GAVRIELOV Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: JOHN L. DOYLE Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: JERALD G. FISHMAN Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: WILLIAM G. HOWARD, JR. Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: J. MICHAEL PATTERSON Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: ALBERT A. PIMENTEL Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: MARSHALL C. TURNER Mgmt For For XILINX, INC. XLNX 10-Aug-11 ELECTION OF DIRECTOR: ELIZABETH W. VANDERSLICE Mgmt For For XILINX, INC. XLNX 10-Aug-11 2 APPROVE AN AMENDMENT TO 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Mgmt For For XILINX, INC. XLNX 10-Aug-11 3 APPROVE AN AMENDMENT TO THE 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Mgmt For For XILINX, INC. XLNX 10-Aug-11 4 APPROVE CERTAIN PROVISIONS OF 2 Mgmt For For XILINX, INC. XLNX 10-Aug-11 5 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Mgmt For For XILINX, INC. XLNX 10-Aug-11 6 PROPOSAL TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION. Mgmt 3yrs Against XILINX, INC. XLNX 10-Aug-11 7 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S EXTERNAL AUDITORS FOR FISCAL 2012. Mgmt For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. (Registrant) By/s/ Jeffrey L. Steele President, Director and Principal Executive Officer Date:August 28, 2012
